Citation Nr: 1103724	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1999 to December 
1999. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2005 rating decision in which the RO, inter alia, 
denied service connection for a back disability and a bilateral 
knee disability.  In March 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
August 2006 and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the Veteran 
requested, and the undersigned granted, a 60-day abeyance period 
for submission of additional evidence in support of the claims.  
To date, no additional evidence has been received.  

The Board's decision addressing the claim for service connection 
for a bilateral knee disability is set forth below.  The claim 
for service connection for a back disability is addressed in the 
remand following the order; that matter is being remanded to the 
RO, via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  While the Veteran currently asserts that he has experienced 
knee pain, no such complaints are documented in the medical 
evidence of record, and there is no competent medical evidence 
that the Veteran has, or at any time pertinent to the claim on 
appeal has had, a current bilateral knee disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability, claimed as secondary to a back disability are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claim for service 
connection for a bilateral knee disability.  This letter also 
informed the Veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The January 2005 rating decision 
reflects the initial adjudication of the claim after issuance of 
this letter.  Hence, the October 2004 letter-which meets 
Pelegrini's content of notice requirements-also meets the VCAA's 
timing of notice requirement.  

The Board notes that a December 2010 post-rating letter provided 
general notice as to VA's assignment of disability ratings and 
effective dates.  However, the timing of this notice-after the 
last adjudication of the claim-is not shown to prejudice the 
Veteran.  Because the Board herein denies the claim for service 
connection, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and private 
treatment records.  Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran and his representative.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim for service connection is warranted.

The Board acknowledges that VA has not provided the Veteran with 
an examination in connection with the claim for service 
connection for a bilateral knee disability; however, the Board 
finds that such an examination is not necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  As explained in detail below, there is no medical 
evidence whatsoever to support a finding that, fundamentally, the 
Veteran has a current knee disability.  As the record does 
reflect even a prima facie case for service connection, an 
examination is not required at this point.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 
326 F.3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curiam).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected disability 
by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
[[Parenthetically, the Board notes that, effective October 10, 
2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on an 
aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
However, given the basis of the denial, as noted below, any 
further discussion of the amendment is unnecessary.]

Considering the claim for service connection in light of the 
above, the Board finds that the criteria for service connection 
for a bilateral knee disability are not met.

At the outset, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current 
disability is a fundamental requirement for a grant of service 
connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  

In McClain, the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement of the existence of a 
current disability is satisfied when a veteran has a disability 
at the time he files his claim for service connection or during 
the pendency of that claim, even if the disability resolves prior 
to adjudication of the claim.  Id. at 321.  Here, however, there 
is no competent evidence to support a finding that the Veteran 
has, or at any time pertinent to this claim has had, a bilateral 
knee disability.

There is no post-service medical evidence in the claims file 
reflecting treatment, evaluation, or diagnosis relating to a knee 
disability.  In his written statements, the Veteran has indicated 
that he suffers from a bilateral knee disability, secondary to 
his back disability.  During the September 2010 Board hearing, 
the Veteran admitted that he does not have a specific diagnosis 
related to his knees, but also stated that he discussed his knees 
with his treating physician at the Haider Spine Center.  However, 
these treatment records focus on the Veteran's back disability 
and do not include a diagnosis of a bilateral knee disability or 
reference to knee pain.  In a December 2004 treatment report, the 
Veteran's physician reported that muscle strength in both knees 
was normal.  A medical progress report from February 2007 
revealed knee flexion and extension at normal strength 
bilaterally.  

The Board points out that the private treatment records 
essentially weigh against a finding of bilateral knee disability, 
and that the Veteran has not presented or identified any 
contrary, competent evidence or opinion to support a finding that 
he does, in fact, suffer from a bilateral knee disability.  The 
Board notes that, even if there was evidence documenting the 
Veteran's assertions that he has experienced knee pain-which, as 
indicated, is not shown in the medical evidence of record-pain 
alone, without a diagnosed or identifiable underlying malady or 
condition does not constitute a disability for which service 
connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22 (1998). 

Thus, without a current medical diagnosis of a bilateral knee 
disability, fundamentally, there can be no award of service 
connection on any basis.  Hence, discussion of the remaining 
criteria for establishing service connection on a direct or 
secondary basis is unnecessary.

Furthermore, to whatever extent assertions of the Veteran and/or 
his representative are offered in an attempt to establish a 
current diagnosis of a bilateral knee disability, such attempt 
must fail.  The matter of current diagnosis upon which the claim 
turns is within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on the medical matter upon which the claim 
turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a bilateral knee disability must be 
denied.  In reaching the conclusion to deny the claim, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a bilateral knee disability, claimed as 
secondary to a back disability, is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for a back disability 
is warranted.

The Veteran's service treatment records reflect treatment for 
back pain during service.  The Veteran began experiencing back 
pain after hiking with a heavy backpack.  A medical consultation 
from October 1999 noted that the Veteran experienced pain in the 
L4-L5, L5-S1 region.  X-rays during service revealed bilateral 
spondylolysis at L5-S1 with grade 1 spondylolisthesis.  The 
Veteran was recommended for separation due to his back condition, 
categorized as mechanical back pain that was symptomatic with 
training.

The Veteran asserts that he has experienced back pain since 
service.  In July 2003, the Veteran was involved in a car 
accident, in which he reinjured his back.  In a December 2003 
treatment report, the Veteran was diagnosed with L5-S1 grade 1 
spondylytic spondylolisthesis.  The Veteran underwent a posterior 
lumbar interbody fusion in September 2004.  

The Veteran was afforded a VA examination in March 2006.  The 
examiner opined that most of the Veteran's low back pain was due 
to surgery, but noted that this was pure speculation.  Since this 
opinion was inadequate, the Veteran was afforded a second VA 
examination in August 2006.  The August 2006 examiner opined that 
the Veteran's lower back pain increased in severity following the 
July 2003 car accident, and therefore, his low back condition was 
most likely related to the car accident.  However, it appears 
that the examiner did not review the Veteran's claims file until 
after this opinion was recorded.  Additionally, while the 
examiner did note the history of in-service back pain reported by 
the Veteran, he did not comment on the service treatment records 
pertaining to the Veteran's back or on the similarity between the 
Veteran's in-service x-ray findings ( bilateral spondylolysis at 
L5-S1 with grade 1 spondylolisthesis) and the Veteran's diagnosis 
following the car accident in 2003 (L5-S1 grade 1 spondylytic 
spondylolisthesis).  

Furthermore, the RO has received additional medical records 
following the August 2006 VA examination.  In a December 2005 
private treatment record, the Veteran's physician noted that 35 
percent of the Veteran's current back disability and impairment 
was due to pre-existing spondylytic spondylolisthesis and 
degenerative changes, while the remaining 65 percent was due to 
the July 2003 car accident.  However, he did not provide any 
rationale for this calculation.  

As, for the reasons expressed, the medical opinion evidence 
currently of record is inadequate, further examination and 
medical opinion-based on full consideration of the record and 
supported by fully stated rationale-is needed to resolve the 
claim for service connection.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate VA physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for a back 
disability (as the original claim will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

The Board notes, in particular, that outstanding California state 
workers' compensation records may be pertinent to the claim for 
service connection.  The Veteran indicated that he filed a 
workers' compensation claim and has been receiving compensation 
as a result of the July 2003 car accident.  While the claims file 
appears to contain some of the Veteran's medical records relating 
to his workers' compensation claim, the Board notes that the 
California workers' compensation determination and related 
records have not been associated with the claims filer.  When 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the Veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
Thus, on remand the RO should request that the Veteran provide 
the necessary authorization to obtain these records.

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for a back 
disability.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

In particular, the RO should request 
that the Veteran submit copies of 
records pertaining to his California 
workers' compensation claim or submit a 
signed VA Form 21-4142, Authorization 
and Consent to Release Information to 
the Department of Veterans Affairs, 
containing the name and address of any 
provider or agency which has information 
pertaining to the Veteran's workers 
compensation claim and/or treatment 
records for the claim. 

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified-to particularly include 
any records pertaining to the Veteran's 
California workers' compensation claim-by 
following the current procedures set forth in 
38 C.F.R. § 3.159.  All records and responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the Veteran of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current back disability(ies).  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is otherwise medically related to 
service.  

In rendering the requested opinion, the 
physician should specifically consider the 
service treatment records, the March 2006 and 
August 2006 VA examination reports, the 
December 2005 private treatment record, and 
all other post-service records (to include 
any records associated with the Veteran's 
California workers' compensation claim,) as 
well as the Veteran's contentions.  

The physician should set forth the complete 
rationale for the conclusions reached in a 
printed (typewritten) report.  If the 
requested opinion cannot be provided without 
resorting to mere speculation, the examiner 
should clearly so state.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for a back disability in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


